DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.

Response to Amendment
Applicant’s amendment dated 11/12/2020, in which claims 1, 10, 13 were amended, claims 6, 9, 12 were cancelled, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "said at least one substrate cavity in said first substrate".  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this Action, the above limitation of claim 13 will be interpreted and examined as -- said substrate cavity in said first substrate.--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-11, 13, 16-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticiapted by Benato (US Pub. 20130026238) in view of Mosteller (US Pub. 20180025261) and Finn et al. (US Pub. 20160365644).
Regarding claim 1, Benato discloses in Fig. 2, Fig. 4, Fig. 6, Fig. 7 security device [Fig. 6, Fig. 7] including a body, in the form of a chip card [Fig. 4, Fig. 6, Abstract, paragraph [0025]-[0029]] and a contact interface [10][Fig. 2, Fig. 3, Fig. 6, paragraph [0024]] that is mounted in said body , said contact interface [10] including external 
said body defining a format of said chip card and including at least a first substrate [40L and 44] and a second substrate [40R, 49 and 43] or [43, 49 and 61] or [40R, 49 and 43 and 61] or [49 and 43] lying in respective parallel planes, and including at least a first electronic component [44] and a second electronic component [43], respectively, said first electronic component [44] and said second electronic component [43] being distinct from one another, wherein said first substrate [40L and 44] having the first electronic component [44] thereon.
wherein said contact interface is electrically connected to said at least the first electronic component [44] and the second electronic component [43] of said at least the first substrate [40L and 44] and the second substrate [40R, 49 and 43] or [43, 49 and 61] or [40R, 49 and 43 and 61] or [49 and 43], respectively, by means of said internal connection means [13 and 14], and
wherein at least said second substrate [40R, 49 and 43] or [43, 49 and 61] or [40R, 49 and 43 and 61] or [49 and 43] includes a zone of overlap [portion of 43 overlap that is arranged facing at least a portion of the internal connection means [13] of the contact interface, so that in said zone of overlap, there is no part of the first substrate [40L and 44] between the second substrate [40R, 49 and 43] or [43, 49 and 61] or [40R, 49 and 43 and 61] or [49 and 43] and the contact interface [10].


    PNG
    media_image1.png
    176
    624
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    286
    341
    media_image2.png
    Greyscale

Benato fails to disclose 
said first substrate includes a substrate cavity into which at least a portion of said second substrate is inserted.
Mosteller discloses in Fig. 1-2, Fig. 13-14, Fig. 18-19, 21-22
said first substrate [22] includes a substrate cavity [20] into which at least a portion of said second substrate [10] is inserted.
For further providing support, Finn is cited.
Finn discloses in Fig. 8A-8B
said first substrate [DS] includes a substrate cavity [714] into which at least a portion of said second substrate [CS] is inserted.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 2, Benato discloses in Fig. 6 wherein said contact interface includes an outer face that is flush with an outer face of said body and an inner face, said external connection means [12] of said contact interface being arranged on said outer face, and said internal connection means [13 and 14] of said contact interface being arranged on said inner face.

Regarding claim 3, Benato discloses in Fig. 2, Fig. 6, paragraph [0024] 


Regarding claims 4, 16 and 17, Benato discloses in Fig. 2, Fig. 6 
the internal connection means [13 and 14] include at least a first internal connector [14] and a second internal connector [13], said first internal connector [14] connecting said contact interface to said first electronic component [44] of said first substrate, and said second internal connector [13] connecting said contact interface to said second electronic component [43] of said second substrate.

Regarding claims 10 and 13, Benato discloses in in Fig. 2, Fig. 4, Fig. 6, Fig. 7 a process for manufacturing a security device including a body [Fig. 4, Fig. 6, paragraph [0025]-[0029]] and a contact interface [10][Fig. 2, Fig. 3, Fig. 6, paragraph [0024]], said body defining a format of said chip card and including at least a first substrate [40L and 44] and a second substrate [40R and 43] or [43 and 61] or [40R and 43 and 61] lying in respective parallel planes, said first substrate and said second substrate respectively including a first electronic component [44] and a second electronic component [43] being distinct from each other, and said contact interface [10] including external connection means [12] for communication outside said security device and internal connection means [13 and 14] for communication inside said security device, said manufacturing process comprising: 

positioning said contact interface [10] in said body, said manufacturing process further comprising implementing an electrical connection from said contact interface [10] to said at least a first electronic component [44] and a second electronic component [43] of said at least said first substrate [40L and 44] and said second substrate [40R and 43] or [43 and 61] or [40R and 43 and 61], respectively, by means of said internal connection means [13 and 14];
wherein at least said second substrate [40R and 43] or [43 and 61] or [40R and 43 and 61] includes a zone of overlap that is arranged facing at least a portion of the internal connection means [13] of the contact interface, so that in said zone of overlap, there is no part of the first substrate [40L and 44] between the second substrate [40R and 43] or [43 and 61] or [40R and 43 and 61] and the contact interface [10].

    PNG
    media_image1.png
    176
    624
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    286
    341
    media_image2.png
    Greyscale

Benato fails to disclose 
forming a substrate cavity in said first substrate, said cavity being configured to accept at least a portion of said second substrate;
inserting at least a portion of said second substrate into the substrate cavity of said first substrate;
wherein said substrate cavity in said first substrate, is configured to accept at least one electronic component of said second substrate.
Mosteller discloses in Fig. 1-2, Fig. 13-14, Fig. 18-19, 21-22
forming a substrate cavity [20] in said first substrate [22], said cavity [20] being configured to accept at least a portion of said second substrate [10];
inserting at least a portion of said second substrate [10] into the substrate cavity [20] of said first substrate [22].
For further providing support, Finn is cited.
Finn discloses in Fig. 8A-8B
forming a substrate cavity [714] in said first substrate [DS], said cavity [714] being configured to accept at least a portion of said second substrate [CS];

wherein said substrate cavity [714] in said first substrate [DS], is configured to accept at least one electronic component [806] of said second substrate [CS].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Mosteller and Finn into the method of Benato to include forming a substrate cavity in said first substrate, said cavity being configured to accept at least a portion of said second substrate; inserting at least a portion of said second substrate into the substrate cavity of said first substrate; wherein said substrate cavity in said first substrate, is configured to accept at least one electronic component of said second substrate. The ordinary artisan would have been motivated to modify Benato in the above manner for the purpose of providing configuration of an inlay to form weighted transaction cards that may provide a similar impression of quality or an ultra-premium nature without the high production costs normally associated with ultra-premium transaction cards while also accommodating implementation of contactless and dual-interface functionality [paragraph [0007], [0018]-[0019], [0084] of Mosteller]; providing suitable configuration of the first substrate for accepting the second substrate [paragraph [0399] of Finn]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 11, Benato discloses in Fig. 2, Fig. 6 
.


Claims 5, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benato (US Pub. 20130026238) in view of Mosteller (US Pub. 20180025261) and Finn et al. (US Pub. 20160365644) as applied to claim 1 above and further in view of Launay et al. (US Pub. 20060255157)  
Regarding claims 5, 18, 19, 20, Benato fails to disclose 
an anisotropic conductive film that is positioned between the inner face of said contact interface and said first substrate.
Launay et al. discloses in Fig. 1-Fig. 4, paragraph [0088]-[0101]
an anisotropic conductive film [30] that is positioned between the inner face [inner face of 24C or 25C] of said contact interface [20] and said first substrate [substrate portion including pads 13B or 12B].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Launay et al. into the method of Benato to include an anisotropic conductive film that is positioned between the inner face of said contact interface and said first substrate. The ordinary artisan would have been motivated to modify Benato in the above manner for the purpose of providing suitable method for providing good adhesion between the internal contacts of the contact interface and the electronic components and reducing the risk of electrical . 

Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Benato (US Pub. 20130026238) in view of Mosteller (US Pub. 20180025261) and Finn et al. (US Pub. 20160365644) as applied to claim 1 above in view of Droz (US Pub. 20130286611) and Lu et al. (US Pub. 20180174008)
Regarding claims 7, 8, Benato fails to disclose 
at least one solder ball connecting said portion of the internal connection means of said contact interface to said second electronic component of said second substrate at said zone of overlap;
an anisotropic conductive film that is positioned between said portion of the internal connection means of said contact interface and said at least one solder ball;
Droz discloses in Fig. 6, Fig. 7 
at least one solder ball [18] connecting said portion of the internal connection means [34] of said contact interface [44] to said second electronic component [20] of said second substrate at said zone of overlap.
Lu discloses in Fig. 26-27, Fig. 28, paragraph [0193]-[0194]  
at least one solder ball [250] connecting said portion of the internal connection means [213] of said contact interface to said second electronic component [311] of said second substrate at said zone of overlap;

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lu and Droz into the method of Benato to include at least one solder ball connecting said portion of the internal connection means of said contact interface to said second electronic component of said second substrate at said zone of overlap; an anisotropic conductive film that is positioned between said portion of the internal connection means of said contact interface and said at least one solder ball. The ordinary artisan would have been motivated to modify Benato in the above manner for the purpose of providing suitable means to ensure a strong connection between the internal connection means and said second electronic component [paragraph [0057]-[0058] of Droz, paragraph [0193]-[0194] of Lu]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Benato (US Pub. 20130026238) in view of Mosteller (US Pub. 20180025261) and Finn et al. (US Pub. 20160365644) as applied to claim 10 above in view of Finn (US Pub. 20080283615) and Lu et al. (US Pub. 20180174008)
Regarding claims 14 and 15, Benato fails to disclose

positioning an anisotropic conductive film between said contact interface and said first substrate and second substrate.
	Finn discloses in Fig. 2B-2C, Fig. 2E, paragraph [0115], [0123]-[0132], [0140]
	before said operation of positioning said second substrate [210b] between the outer layers [256, 222, 252] of said body, said manufacturing process includes positioning at least one solder ball [212] on said second substrate [210b];
positioning a conductive film [213] between of said contact interface and said first substrate [210a] and second substrate [210b].
Lu discloses in Fig. 26-27, Fig. 28, paragraph [0193]-[0194]  
at least one solder ball [250] connecting said portion of the internal connection means [213] of said contact interface to said second electronic component [311] of said second substrate;
positioning an anisotropic conductive film [260 or 261] between of said contact interface and said first substrate and second substrate.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lu and Finn into the method of Benato to include before said operation of positioning said second substrate between the outer layers of said body, said manufacturing process includes positioning at least one solder ball on said second substrate; positioning an anisotropic conductive film between said contact interface and said first substrate and second substrate. The KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-8, 10-11, 13-20 have been considered but are moot in view of the new ground of rejection.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822